RULING ON MOTION TO CONFIRM UNITED STATES MARSHAL’S SALE
JOHN V. PARKER, Chief Judge.
Plaintiff has secured a judgment against the defendants and has caused a Writ of Fieri Facias to issue herein and has caused the property described in the judgment to be seized and sold at public auction by the United States Marshal. Plaintiff was the purchaser at the sale.
Plaintiff now has filed a “Motion to Confirm U.S. Marshal’s Sale.”
The purpose of the motion is uncertain although the proposed order attempts to direct the Marshal to issue a bill of sale to the plaintiff and the order further attempts to cancel certain “inferior liens.”
No authority for such an order has been cited to the court and the court is aware of none.
Under Rule 69, Fed.R.Civ.P., a federal district court follows the procedure established by the state in which it sits in matters of this nature and articles 2342 and 2376 of the Louisiana Code of Civil Procedure provide for the issuance of acts of sale as well as for the release of inferior liens — procedures which do not involve the court.
LSA-R.S. 13:4941 et seq. establishes a procedure for monitions and it may be that plaintiff is attempting a monition. If that is the case, plaintiff has failed to follow the procedures set forth by the statute. In the absence of any authority having been submitted to the court which would authorize the issuance of such an order, the “Motion *1377to Confirm U.S. Marshal’s Sale” is hereby DENIED.